 



EXHIBIT 10.1

Contact:   Customer Services — CTSLink
Wells Fargo Bank Minnesota, N.A.
Securities Administration Services
7485 New Horizon Way
Frederick, MD 21703
www.ctslink.com
Telephone: (301) 815-6600
Fax:              (301) 315-6660

SMT SERIES 2005-4
Record Date: April 28, 2006
Distribution Date: May 22, 2006
Certificateholder Distribution Summary

                                                                               
                                                                               
    Certificate                                                          
Pass-Through     Beginning     Interest     Principal     Current     Ending
Certificate     Total     Cumulative
Class
    CUSIP     Rate     Certificate Balance     Distribution     Distribution    
Realized Loss     Balance     Distribution     Realized Loss                    
                                   
1-A1
      81744FHV2         5.14250 %       98,290,510.30         409,623.48        
4,117,506.56         0.00         94,173,003.73         4,527,130.04        
0.00  
1-A2
      81744FHW0         5.29250 %       10,921,331.47         45,514.40        
457,507.59         0.00         10,463,823.89         503,021.99         0.00  
1-AR
      81744FJF5         5.16570 %       0.00         0.00         0.00        
0.00         0.00         0.00         0.00  
1-XA
      81744FJD0         0.00000 %       0.00         0.00         0.00        
0.00         0.00         0.00         0.00  
2-A1
      81744FJG3         4.08123 %       140,608,596.21         478,213.63      
  2,365,847.76         0.00         138,242,748.44         2,844,061.39        
0.00  
2-A2
      81744FJH1         4.08123 %       9,018,145.77         30,670.96        
151,737.24         0.00         8,866,408.54         182,408.20         0.00  
2-AR
      81744FJJ7         4.09956 %       0.00         0.00         0.00        
0.00         0.00         0.00         0.00  
1-B1
      81744FHX8         5.37250 %       2,093,000.00         9,364.82        
0.00         0.00         2,093,000.00         9,364.82         0.00  
1-B2
      81744FHY6         5.55250 %       1,395,000.00         6,450.97        
0.00         0.00         1,395,000.00         6,450.97         0.00  
1-B3
      81744FHZ3         5.00425 %       1,706,000.00         7,109.72        
0.00         0.00         1,706,000.00         7,109.72         0.00  
1-XB
      81744FJE8         0.00000 %       0.00         0.00         0.00        
0.00         0.00         0.00         0.00  
1-B4
      81744FJA6         5.00425 %       697,000.00         2,904.73         0.00
        0.00         697,000.00         2,904.73         0.00  
1-B5
      81744FJB4         5.00425 %       543,000.00         2,262.94         0.00
        0.00         543,000.00         2,262.94         0.00  
1-B6
      81744FJC2         5.00425 %       310,325.03         1,293.27         0.00
        0.00         310,325.03         1,293.27         0.00  
2-B1
      81744FJK4         4.08123 %       1,740,000.00         5,917.79        
0.00         0.00         1,740,000.00         5,917.79         0.00  
2-B2
      81744FJL2         4.08123 %       696,000.00         2,367.11         0.00
        0.00         696,000.00         2,367.11         0.00  
2-B3
      81744FJM0         4.08123 %       348,000.00         1,183.56         0.00
        0.00         348,000.00         1,183.56         0.00  
2-B4
      81744FJN8         4.08123 %       348,000.00         1,183.56         0.00
        0.00         348,000.00         1,183.56         0.00  
2-B5
      81744FJP3         4.08123 %       348,000.00         1,183.56         0.00
        0.00         348,000.00         1,183.56         0.00  
2-B6
      81744FJQ1         4.08123 %       174,416.03         593.24         0.00  
      0.00         174,416.03         593.24         0.00                      
                                   
Totals
                          269,237,324.81         1,005,837.74        
7,092,599.15         0.00         262,144,725.66         8,098,436.89        
0.00                                                          

 



--------------------------------------------------------------------------------



 



Principal Distribution Statement

                                                                               
                                                                           
Beginning     Scheduled   Unscheduled                                          
Original Face     Certificate     Principal   Principal           Realized    
Total Principal     Ending Certificate     Ending Certificate     Total
Principal
Class
    Amount     Balance     Distribution   Distribution   Accretion   Loss    
Reduction     Balance     Percentage     Distribution                          
                 
1-A1
      133,459,000.00         98,290,510.30         62,681.51       4,054,825.05
      0.00       0.00         4,117,506.56         94,173,003.73        
0.70563247         4,117,506.56  
1-A2
      14,829,000.00         10,921,331.47         6,964.72       450,542.87    
  0.00       0.00         457,507.59         10,463,823.89         0.70563247  
      457,507.59  
1-AR
      50.00         0.00         0.00       0.00       0.00       0.00        
0.00         0.00         0.00000000         0.00  
1-XA
      0.00         0.00         0.00       0.00       0.00       0.00        
0.00         0.00         0.00000000         0.00  
2-A1
      160,096,000.00         140,608,596.21         92,792.36       2,273,055.40
      0.00       0.00         2,365,847.76         138,242,784.44        
0.86349908         2,365,847.76  
2-A2
      10,268,000.00         9,018,145.77         5,951.38       145,785.86      
0.00       0.00         151,737.24         8,866,408.54         0.86349908      
  151,737.24  
2-AR
      50.00         0.00         0.00       0.00       0.00       0.00        
0.00         0.00         0.00000000         0.00  
1-B1
      2,093,000.00         2,093,000.00         0.00       0.00       0.00      
0.00         0.00         2,093,000.00         1.00000000         0.00  
1-B2
      1,395,000.00         1,395,000.00         0.00       0.00       0.00      
0.00         0.00         1,395,000.00         1.00000000         0.00  
1-B3
      1,706,000.00         1,706,000.00         0.00       0.00       0.00      
0.00         0.00         1,706,000.00         1.00000000         0.00  
1-XB
      0.00         0.00         0.00       0.00       0.00       0.00        
0.00         0.00         0.00000000         0.00  
1-B4
      697,000.00         697,000.00         0.00       0.00       0.00      
0.00         0.00         697,000.00         1.00000000         0.00  
1-B5
      543,000.00         543,000.00         0.00       0.00       0.00      
0.00         0.00         543,000.00         1.00000000         0.00  
1-B6
      310,325.03         310,325.03         0.00       0.00       0.00      
0.00         0.00         310,325.03         1.00000000         0.00  
2-B1
      1,740,000.00         1,740,000.00         0.00       0.00       0.00      
0.00         0.00         1,740,000.00         1.00000000         0.00  
2-B2
      696,000.00         696,000.00         0.00       0.00       0.00      
0.00         0.00         696,000.00         1.00000000         0.00  
2-B3
      348,000.00         348,000.00         0.00       0.00       0.00      
0.00         0.00         348,000.00         1.00000000         0.00  
2-B4
      348,000.00         348,000.00         0.00       0.00       0.00      
0.00         0.00         348,000.00         1.00000000         0.00  
2-B5
      348,000.00         348,000.00         0.00       0.00       0.00      
0.00         0.00         348,000.00         1.00000000         0.00  
2-B6
      174,416.03         174,416.03         0.00       0.00       0.00      
0.00         0.00         174,416.03         1.00000000         0.00            
                                 
Totals
      329,050,841.06         269,237,324.81         168,389.97      
6,924,209.18       0.00       0.00         7,092,599.15         262,144,725.66  
      0.79666937         7,092,599.15                                          
   

 



--------------------------------------------------------------------------------



 



Principal Distribution Factors Statement

                                                                               
                                                                           
Beginning     Scheduled   Unscheduled                                        
Ending             Original Face     Certificate     Principal   Principal      
    Realized     Total Principal     Ending Certificate     Certificate    
Total Principal
Class
    Amount     Balance     Distribution   Distribution   Accretion   Loss    
Reduction     Balance     Percentage     Distribution                          
                 
1-A1
      133,459,000.00         736.48469043         0.46966866       30.38255232  
    0.00000000       0.00000000         30.85222098         705.63246937        
0.70563247         30.85222098  
1-A2
      14,829,000.00         736.48469013         0.46966889       30.38255243  
    0.00000000       0.00000000         30.85222132         705.63246949        
0.70563247         30.85222132  
1-AR
      50.00         0.00000000         0.00000000       0.00000000      
0.00000000       0.00000000         0.00000000         0.00000000        
0.00000000         0.00000000  
1-XA
      0.00         0.00000000         0.00000000       0.00000000      
0.00000000       0.00000000         0.00000000         0.00000000        
0.00000000         0.00000000  
2-A1
      160,096,000.00         878.27676026         0.57960449       14.19807740  
    0.00000000       0.00000000         14.77768189         863.49907830        
0.86349908         14.77768189  
2-A2
      10,268,000.00         878.27675984         0.57960460       14.19807752  
    0.00000000       0.00000000         14.77768212         863.49907869        
0.86349908         14.77768212  
2-AR
      50.00         0.0000000000         0.00000000       0.00000000      
0.00000000       0.00000000         0.00000000         0.00000000        
0.00000000         0.00000000  
1-B1
      2,093,000.00         1000.00000000         0.00000000       0.00000000    
  0.00000000       0.00000000         0.00000000         1000.00000000        
1.00000000         0.00000000  
1-B2
      1,395,000.00         1000.00000000         0.00000000       0.00000000    
  0.00000000       0.00000000         0.00000000         1000.00000000        
1.00000000         0.00000000  
1-B3
      1,706,000.00         1000.00000000         0.00000000       0.00000000    
  0.00000000       0.00000000         0.00000000         1000.00000000        
1.00000000         0.00000000  
1-XB
      0.00         0.0000000000         0.00000000       0.00000000      
0.00000000       0.00000000         0.00000000         0.0000000000        
0.00000000         0.00000000  
1-B4
      697,000.00         1000.00000000         0.00000000       0.00000000      
0.00000000       0.00000000         0.00000000         1000.00000000        
1.00000000         0.00000000  
1-B5
      543,000.00         1000.00000000         0.00000000       0.00000000      
0.00000000       0.00000000         0.00000000         1000.00000000        
1.00000000         0.00000000  
1-B6
      310,325.03         1000.00000000         0.00000000       0.00000000      
0.00000000       0.00000000         0.00000000         1000.00000000        
1.00000000         0.00000000  
2-B1
      1,740,000.00         1000.00000000         0.00000000       0.00000000    
  0.00000000       0.00000000         0.00000000         1000.00000000        
1.00000000         0.00000000  
2-B2
      696,000.00         1000.00000000         0.00000000       0.00000000      
0.00000000       0.00000000         0.00000000         1000.00000000        
1.00000000         0.00000000  
2-B3
      348,000.00         1000.00000000         0.00000000       0.00000000      
0.00000000       0.00000000         0.00000000         1000.00000000        
1.00000000         0.00000000  
2-B4
      348,000.00         1000.00000000         0.00000000       0.00000000      
0.00000000       0.00000000         0.00000000         1000.00000000        
1.00000000         0.00000000  
2-B5
      348,000.00         1000.00000000         0.00000000       0.00000000      
0.00000000       0.00000000         0.00000000         1000.00000000        
1.00000000         0.00000000  
2-B6
      174,416.03         1000.00000000         0.00000000       0.00000000      
0.00000000       0.00000000         0.00000000         1000.00000000        
1.00000000         0.00000000                                              

 



--------------------------------------------------------------------------------



 



Interest Distribution- Statement

                                                                               
                                                                               
                                                  Payment                      
                                                                  of          
Non-               Remaining     Ending                           Current    
Beginning     Current   Unpaid   Current   Supported               Unpaid    
Certificate/                 Accrual     Certificate     Certificate/    
Accrued   Interest   Interest   Interest     Total Interest     Interest    
Notational
Class
    Accural Dates     Days     Rate     Notional Balance     Interest  
Shortfall   Shortfall   Shortfall(1)     Distribution     Shortfall(2)    
Balance                                                  
1-A1
      04/20/06 – 05/19/06         30         5.14250 %       98,290,510.30      
  421,215.79       0.00       11,323.83       268.48         409,623.48        
11,323.83         94,173,003.73  
1-A2
      04/20/06 – 05/19/06         30         5.29250 %       10,921,331.47      
  48,167.62       0.00       2,623.39       29.83         45,514.40        
3,744.37         10,463,823.89  
1-AR
      N/A         N/A         5.16570 %       0.00         0.00       0.00      
0.00       0.00         0.00         0.00         0.00  
1-XA
      04/01/06 – 04/30/06         30         0.00000 %       109,211,841.77    
    0.00       0.00       0.00       0.00         0.00         0.00        
104,636,827.62  
2-A1
      04/01/06 – 04/30/06         30         4.08123 %       140,608,596.21    
    478,213.63       0.00       0.00       0.00         478,213.63         0.00
        138,242,748.44  
2-A2
      04/01/06 – 04/30/06         30         4.08123 %       9,018,145.77      
  30,670.96       0.00       0.00       0.00         30,670.96         0.00    
    8,866,408.54  
2-AR
      N/A         N/A         4.09956 %       0.00         0.00       0.00      
0.00       0.00         0.00         0.00         0.00  
1-B1
      04/20/06 – 05/19/06         30         5.37250 %       2,093,000.00      
  9,370.54       642.29       642.29       5.72         9,364.82         0.00  
      2,093,000.00  
1-B2
      04/20/06 – 05/19/06         30         5.55260 %       1,395,000.00      
  6,454.78       637.34       637.34       3.81         6,450.97         0.00  
      1,395,000.00  
1-B3
      04/20/06 – 05/19/06         30         5.00425 %       1,706,000.00      
  7,114.38       0.00       0.00       4.66         7,109.72         0.00      
  1,706,000.00  
1-XB
      N/A         30         0.00000 %       3,488,000.00         0.00      
0.00       0.00       0.00         0.00         0.00         3,488,000.00  
1-B4
      04/01/06 – 04/30/06         30         5.00425 %       697,000.00        
2,906.64       0.00       0.00       1.90         2,904.73         0.00        
697,000.00  
1-B5
      04/01/06 – 04/30/06         30         5.00425 %       543,000.00        
2,264.42       0.00       0.00       1.48         2,262.94         0.00        
543,000.00  
1-B6
      04/01/06 – 04/30/06         30         5.00425 %       310,325.03        
1,294.12       0.00       0.00       0.85         1,293.27         0.00        
310,325.03  
2-B1
      04/01/06 – 04/30/06         30         4.08123 %       1,740,000.00      
  5,917.79       0.00       0.00       0.00         5,917.79         0.00      
  1,740,000.00  
2-B2
      04/01/06 – 04/30/06         30         4.08123 %       696,000.00        
2,367.11       0.00       0.00       0.00         2,367.11         0.00        
696,000.00  
2-B3
      04/01/06 – 04/30/06         30         4.08123 %       348,000.00        
1,183.56       0.00       0.00       0.00         1,183.56         0.00        
348,000.00  
2-B4
      04/01/06 – 04/30/06         30         4.08123 %       348,000.00        
1,183.56       0.00       0.00       0.00         1,183.56         0.00        
348,000.00  
2-B5
      04/01/06 – 04/30/06         30         4.08123 %       348,000.00        
1,183.56       0.00       0.00       0.00         1,183.56         0.00        
348,000.00  
2-B6
      04/01/06 – 04/30/06         30         4.08123 %       174,416.03        
593.19       0.05       0.00       0.00         593.24         0.13        
174,416.03                                                    
Totals
                                              1,020,101.65       1,279.68      
15,226.85       316.73         1,005,837.74         15,068.33                  
                                           

(1, 2)   Amount also includes coupon cap or basis risk shortfalls, if
applicable.

 



--------------------------------------------------------------------------------



 



Interest Distribution Factors Statement

                                                                               
                                                                               
      Beginning             Payment of           Non-                          
            Current     Certificate/     Current   Unpaid   Current   Supported
              Remaining             Original Face     Certificate     Notional  
  Accrued   Interest   Interest   Interest     Total Interest     Unpaid
Interest     Ending Certificate/
Class
    Amount     Rate     Balance     Interest   Shortfall   Shortfall(1)  
Shortfall     Distribution     Shortfall(2)     Notational Balance              
                             
1-A1
      133,459,000.00         5.14250 %       736.48469043         3.15614376    
  0.00000000       0.08484876       0.00201170         3.06928330        
0.08484876         705.63246937  
1-A2
      14,829,000.00         5.29250 %       736.48469013         3.24820419    
  0.00000000       0.17690943       0.00201160         3.06928316        
0.25250320         705.63246949  
1-AR
      50.00         5.16570 %       0.00000000         0.00000000      
0.00000000       0.00000000       0.00000000         0.00000000        
0.00000000         0.00000000  
1-XA
      0.00         0.00000 %       736.48469040         0.00000000      
0.00000000       0.00000000       0.00000000         0.00000000        
0.00000000         705.63246938  
2-A1
      160,096,000.00         4.08123 %       878.27676026         2.98704296    
  0.00000000       0.00000000       0.00000000         2.98704296        
0.00000000         863.49907830  
2-A2
      10,268,000.00         4.08123 %       878.27675984         2.98704324    
  0.00000000       0.00000000       0.00000000         2.98704324        
0.00000000         863.49907869  
2-AR
      50.00         4.09956 %       0.00000000         0.00000000      
0.00000000       0.00000000       0.00000000         0.00000000        
0.00000000         0.00000000  
1-B1
      2,093,000.00         5.37250 %       1000.00000000         4.47708552    
  0.30687530       0.30687530       0.00273292         4.47435260        
0.00000000         1000.00000000  
1-B2
      1,395,000.00         5.55250 %       1000.00000000         4.62708244    
  0.45687455       0.45687455       0.00273118         4.62435125        
0.00000000         1000.00000000  
1-B3
      1,706,000.00         5.00425 %       1000.00000000         4.17021102    
  0.00000000       0.00000000       0.00273154         4.16747948        
0.00000000         1000.00000000  
1-XB
      0.00         0.00000 %       1000.00000000         0.00000000      
0.00000000       0.00000000       0.00000000         0.00000000        
0.00000000         1000.00000000  
1-B4
      697,000.00         5.00425 %       1000.00000000         4.17021521      
0.00000000       0.00000000       0.00275297         4.16747489        
0.00000000         1000.00000000  
1-B5
      543,000.00         5.00425 %       1000.00000000         4.17020258      
0.00000000       0.00000000       0.00272560         4.16747698        
0.00000000         1000.00000000  
1-B6
      310,325.03         5.00425 %       1000.00000000         4.17020825      
0.00000000       0.00000000       0.00273906         4.16746919        
0.00000000         1000.00000000  
2-B1
      1,740,000.00         4.08123 %       1000.00000000         3.40102874    
  0.00000000       0.00000000       0.00000000         3.40102874        
0.00000000         1000.00000000  
2-B2
      696,000.00         4.08123 %       1000.00000000         3.40102011      
0.00000000       0.00000000       0.00000000         3.40102011        
0.00000000         1000.00000000  
2-B3
      348,000.00         4.08123 %       1000.00000000         3.40103448      
0.00000000       0.00000000       0.00000000         3.40103448        
0.00000000         1000.00000000  
2-B4
      348,000.00         4.08123 %       1000.00000000         3.40103448      
0.00000000       0.00000000       0.00000000         3.40103448        
0.00000000         1000.00000000  
2-B5
      348,000.00         4.08123 %       1000.00000000         3.40103448      
0.00000000       0.00000000       0.00000000         3.40103448        
0.00000000         1000.00000000  
2-B-6
      174,416.03         4.08123 %       1000.00000000         3.40100620      
0.00028667       0.00000000       0.00000000         3.40129287        
0.00074534         0.00000000                                              

(1, 2) Amount also includes coupon cap or basis risk shortfalls, if applicable.
  Per $1 denomination

 



--------------------------------------------------------------------------------



 



Certificateholder Account Statement
Certificate Account

         
Beginning Balance
    0.00  
 
       
Deposits
       
Payments of Interest and Principal
    8,159,227.14  
Reserve Funds and Credit Enhancements
    0.00  
Proceeds from Repurchased Loans
    0.00  
Servicer Advances
    10,803.79  
Gains & Subsequent Recoveries (Realized Losses)
    0.00  
Prepayment Penalties
    0.00  
 
       
Total Deposits
    8,170,030.93  
 
       
Withdrawals
       
Reserve Funds and Credit Enhancements
    0.00  
Reimbursement of Servicer Advances
    753.93  
Total Administration Fees
    70,840.11  
Payment of Interest and Principal
    8,098,436.89  
 
       
Total Withdrawals (Pool Distribution Amount)
    8,170,030.93  
 
       
Ending Balance
    0.00  
 
       

Prepayment/Curtailment Interest Shortfall

         
Total Prepayment/Curtailment Interest Shortfall
    316.73  
Servicing Fee Support
    0.00  
 
     
 
       
Non-Supported Prepayment Curtailment Interest Shortfall
    316.73  
 
     

Administration Fees

         
Gross Servicing Fee*
    66,913.73  
Master Servicing Fee
    3,926.38  
Supported Prepayment/Curtailment Interest Shortfall
    0.00  
 
     
 
       
Total Administration Fees
    70,840.11  
 
     

 

*Servicer Payees include: BANK OF AMERICA (NY); COUNTRYWIDE HOME LOANS INC.;
GMAC MTG CORP; GREENPOINT MTG FUNDING, INC.; MORGAN STANLEY DEAN WITTER; PHH US
MTG CORP; WELLS FARGO BANK, N.A.

 



--------------------------------------------------------------------------------



 



Reserve Accounts

                                      Beginning   Current   Current   Ending
Account Type   Balance   Withdrawals   Deposits   Balance  
Class 1-XA Reserve Fund
    0.00       0.00       0.00       0.00  
Class 1-XB Reserve Fund
    3,007.83       1,279.63       0.00       1,728.20  

Collateral Statement

          Collateral Description   Fixed & Mixed Arm    
Weighted Average Gross Coupon
    4.795953 %
Weighted Average Net Coupon
    4.497716 %
Weighted Average Pass-Through Rate
    4.478762 %
Weighted Average Remaining Term
    310  
 
       
Beginning Scheduled Collateral Loan Count
    462  
Number of Loans Paid in Full
    9  
Ending Scheduled Collateral Loan Count
    453  
 
       
Beginning Scheduled Collateral Balance
    269,237,325.12  
Ending Scheduled Collateral Balance
    262,144,725.97  
Ending Actual Collateral Balance at 28-Apr-2006
    262,283,892.47  
 
       
Monthly P&I Constant
    1,244,431.17  
Special Servicing Fee
    0.00  
Prepayment Penalty Paid Amount
    0.00  
Prepayment Penalty Paid Count
    0  
Realization Loss Amount
    0.00  
Cumulative Realized Loss
    0.00  
 
       
Scheduled Principal
    168,389.97  
Unscheduled Principal
    6,924,209.18  





--------------------------------------------------------------------------------



 



                          Group   Group One   Group Two   Total  
Collateral Description
  Mixed ARM   Mixed ARM     Mixed ARM  
Weighted Average Coupon Rate
    5.383752       4.351286       4.795953  
Weighted Average Net Rate
    5.021752       4.101286       4.497716  
Pass-Through Rate
    5.004252       4.081233       4.478762  
Weighted Average Maturity
    280       333       310  
Record Date
    04/28/2006       04/28/2006       04/28/2006  
Principal and Interest Constant
    589,878.95       654,552.22       1,244,431.17  
Beginning Loan Count
    221       241       462  
Loans Paid in Full
    5       4       9  
Ending Loan Count
    216       237       453  
Beginning Scheduled Balance
    115,956,167.04       153,281,158.08       269,237,325.12  
Ending Scheduled Balance
    111,381,152.89       150,763,573.08       262,144,725.97  
Scheduled Principal
    69,646.23       98,743.74       168,389.97  
Unscheduled Principal
    4,505,367.92       2,418,841.26       6,924,209.18  
Scheduled Interest
    520,232.72       555,808.48       1,076,041.20  
Servicing Fee
    34,980.16       31,933.57       66,913.73  
Master Servicing Fee
    1,691.03       2,235.35       3,926.38  
Trustee Fee
    0.00       0.00       0.00  
FRY Amount
    0.00       0.00       0.00  
Special Hazard Fee
    0.00       0.00       0.00  
Other Fee
    0.00       326.16       326.16  
Pool Insurance Fee
    0.00       0.00       0.00  
Spread 1
    0.00       0.00       0.00  
Spread 2
    0.00       0.00       0.00  
Spread 3
    0.00       0.00       0.00  
Net Interest
    483,561.53       521,313.40       1,004,874.93  
Realized Loss Amount
    0.00       0.00       0.00  
Cumulative Realized Loss
    0.00       0.00       0.00  
Percentage of Cumulative Losses
    0.00       0.00       0.00  
Prepayment Penalty Paid Amount
    0.00       0.00       0.00  
Prepayment Penalty Paid Count
    0       0       0  
Special Servicing Fee
    0.00       0.00       0.00  





--------------------------------------------------------------------------------



 



Additional Reporting — Group Level
Miscellaneous Reporting

         
Group One
       
Senior Percentage
    100.000000 %
Senior Prepayment Percentage
    100.000000 %
Subordinate Percentage
    0.000000 %
Subordinate Prepayment Percentage
    0.000000 %
Pro Rata Senior Percentage
    94.183729 %
Pro Rata Subordinate Percentage
    5.816271 %

         
Group Two
       
Senior Percent
    100.000000 %
Senior Prepayment Percent
    100.000000 %
Subordinate Percent
    0.000000 %
Subordinate Prepayment Percent
    0.000000 %
Pro Rata Senior Percentage
    97.615874 %
Pro Rata Subordinate Percentage
    2.384126 %

Loan Status Stratification/Credit Enhancement Statement

                                                                               
                                                                               
  DELINQUENT       BANKRUPTCY     FORECLOSURE     REO     TOTAL                
                                                           
 
  No. of   Principal           No. of     Principal           No. of    
Principal           No. of     Principal           No. of   Principal
 
  Loans   Balance           Loans     Balance           Loans     Balance      
    Loans     Balance           Loans   Balance
0-29 Days
  0     0.00       0-29 Days     0     0.00     0-29 Days     0     0.00    
0-29 Days     0     0.00     0-29 Days     0     0.00  
30 Days
  2     2,521,600.00       30 Days     0     0.00     30 Days     0     0.00    
30 Days     0     0.00     30 Days     2     2,521,600.00  
60 Days
  1     80,871.59       60 Days     0     0.00     60 Days     0     0.00     60
Days     0     0.00     60 Days     1     80,871.59  
90 Days
  0     0.00       90 Days     0     0.00     90 Days     0     0.00     90 Days
    0     0.00     90 Days     0     0.00  
120 Days
  0     0.00       120 Days     0     0.00     120 Days     0     0.00     120
Days     0     0.00     120 Days     0     0.00  
150 Days
  0     0.00       150 Days     0     0.00     150 Days     0     0.00     150
Days     0     0.00     150 Days     0     0.00  
180+ Days
  0     0.00       180+ Days     0     0.00     180+ Days     0     0.00    
180+ Days     0     0.00     180+ Days     0     0.00                          
                                                     
 
  3     2,602,471.59             0     0.00           0     0.00           0    
0.00           3     2,602,471.59  
 
                                                                               
     
 
  No. of        Principal           No. of     Principal           No. of    
Principal           No. of     Principal           No. of     Principal
 
  Loans        Balance           Loans     Balance           Loans     Balance  
        Loans     Balance           Loans     Balance
0-29 Days
  0.000000%     0.000000 %     0-29 Days     0.000000%     0.000000%     0-29
Days     0.000000%     0.000000%     0-29 Days     0.000000%     0.000000%    
0-29 Days     0.000000%     0.000000 %
30 Days
  0.441501%     0.961401 %     30 Days     0.000000%     0.000000%     30 Days  
  0.000000%     0.000000%     30 Days     0.000000%     0.000000%     30 Days  
  0.441501%     0.961401 %
60 Days
  0.220751%     0.030834 %     60 Days     0.000000%     0.000000%     60 Days  
  0.000000%     0.000000%     60 Days     0.000000%     0.000000%     60 Days  
  0.220751%     0.030834 %
90 Days
  0.000000%     0.000000 %     90 Days     0.000000%     0.000000%     90 Days  
  0.000000%     0.000000%     90 Days     0.000000%     0.000000%     90 Days  
  0.000000%     0.000000 %
120 Days
  0.000000%     0.000000 %     120 Days     0.000000%     0.000000%     120 Days
    0.000000%     0.000000%     120 Days     0.000000%     0.000000%     120
Days     0.000000%     0.000000 %
150 Days
  0.000000%     0.000000 %     150 Days     0.000000%     0.000000%     150 Days
    0.000000%     0.000000%     150 Days     0.000000%     0.000000%     150
Days     0.000000%     0.000000 %
180+ Days
  0.000000%     0.000000 %     180+ Days     0.000000%     0.000000%     180+
Days     0.000000%     0.000000%     180+ Days     0.000000%     0.000000%    
180+ Days     0.000000%     0.000000 %                                          
                                   
 
  0.662252%     0.992235 %           0.000000%     0.000000%           0.000000%
    0.000000%           0.000000%     0.000000%           0.662252%     0.992235
%                                                                          

                                 
Current Period Class A Insufficient Funds:
    0.00     Principal Balance of Contaminated Properties     0.00     Periodic
Advance     10,803.79  





--------------------------------------------------------------------------------



 



Delinquency Status by Group

                                                                               
                                                                               
    DELINQUENT       BANKRUPTCY     FORECLOSURE     REO     TOTAL              
                                                             
Group One
                                                                               
       
 
  No. of   Principal           No. of     Principal           No. of    
Principal           No. of     Principal           No. of     Principal
 
  Loans   Balance           Loans     Balance           Loans     Balance      
    Loans     Balance           Loans     Balance
0-29 Days
  0     0.00       0-29 Days     0     0.00     0-29 Days     0     0.00    
0-29 Days     0     0.00     0-29 Days     0       0.00  
30 Days
  2     2,521,600.00       30 Days     0     0.00     30 Days     0     0.00    
30 Days     0     0.00     30 Days     2       2,521,600.00  
60 Days
  1     80,871.59       60 Days     0     0.00     60 Days     0     0.00     60
Days     0     0.00     60 Days     1       80,871.59  
90 Days
  0     0.00       90 Days     0     0.00     90 Days     0     0.00     90 Days
    0     0.00     90 Days     0       0.00  
120 Days
  0     0.00       120 Days     0     0.00     120 Days     0     0.00     120
Days     0     0.00     120 Days     0       0.00  
150 Days
  0     0.00       150 Days     0     0.00     150 Days     0     0.00     150
Days     0     0.00     150 Days     0       0.00  
180+ Days
  0     0.00       180+ Days     0     0.00     180+ Days     0     0.00    
180+ Days     0     0.00     180+ Days     0       0.00                        
                                                       
 
  3     2,602,471.59             0     0.00           0     0.00           0    
0.00           3       2,602,471.59  
 
                                                                               
       
 
  No. of        Principal           No. of     Principal           No. of    
Principal           No. of     Principal           No. of       Principal
 
  Loans        Balance           Loans     Balance           Loans     Balance  
        Loans     Balance           Loans       Balance
0-29 Days
  0.000000%     0.000000 %     0-29 Days     0.000000%     0.000000%     0-29
Days     0.000000%     0.000000%     0-29 Days     0.000000%     0.000000%    
0-29 Days     0.000000%       0.000000 %
30 Days
  0.925926%     2.262891 %     30 Days     0.000000%     0.000000%     30 Days  
  0.000000%     0.000000%     30 Days     0.000000%     0.000000%     30 Days  
  0.925926%       2.262891 %
60 Days
  0.462963%     0.072574 %     60 Days     0.000000%     0.000000%     60 Days  
  0.000000%     0.000000%     60 Days     0.000000%     0.000000%     60 Days  
  0.462963%       0.072574 %
90 Days
  0.000000%     0.000000 %     90 Days     0.000000%     0.000000%     90 Days  
  0.000000%     0.000000%     90 Days     0.000000%     0.000000%     90 Days  
  0.000000%       0.000000 %
120 Days
  0.000000%     0.000000 %     120 Days     0.000000%     0.000000%     120 Days
    0.000000%     0.000000%     120 Days     0.000000%     0.000000%     120
Days     0.000000%       0.000000 %
150 Days
  0.000000%     0.000000 %     150 Days     0.000000%     0.000000%     150 Days
    0.000000%     0.000000%     150 Days     0.000000%     0.000000%     150
Days     0.000000%       0.000000 %
180+ Days
  0.000000%     0.000000 %     180+ Days     0.000000%     0.000000%     180+
Days     0.000000%     0.000000%     180+ Days     0.000000%     0.000000%    
180+ Days     0.000000%       0.000000 %                                        
                                     
 
  1.388889%     2.335465 %           0.000000%     0.000000%           0.000000%
    0.000000%           0.000000%     0.000000%           1.388889%      
2.335465 %                                                                      
   

                                                                               
                                                                               
        DELINQUENT                   BANKRUPTCY                 FORECLOSURE    
            REO                 TOTAL                                          
                                         
Group Two
                      1.183654%                                                
               
 
  No. of         Principal           No. of     Principal           No. of    
Principal           No. of     Principal           No. of     Principal
 
  Loans         Balance           Loans     Balance           Loans     Balance
          Loans     Balance           Loans     Balance
0-29 Days
  0     0.00       0-29 Days     0     0.00     0-29 Days     0     0.00    
0-29 Days     0     0.00     0-29 Days     0       0.00  
30 Days
  0     0.00       30 Days     0     0.00     30 Days     0     0.00     30 Days
    0     0.00     30 Days     0       0.00  
60 Days
  0     0.00       60 Days     0     0.00     60 Days     0     0.00     60 Days
    0     0.00     60 Days     0       0.00  
90 Days
  0     0.00       90 Days     0     0.00     90 Days     0     0.00     90 Days
    0     0.00     90 Days     0       0.00  
120 Days
  0     0.00       120 Days     0     0.00     120 Days     0     0.00     120
Days     0     0.00     120 Days     0       0.00  
150 Days
  0     0.00       150 Days     0     0.00     150 Days     0     0.00     150
Days     0     0.00     150 Days     0       0.00  
180+ Days
  0     0.00       180+ Days     0     0.00     180+ Days     0     0.00    
180+ Days     0     0.00     180+ Days     0       0.00                        
                                                       
 
  0     0.00             0     0.00           0     0.00           0     0.00  
        0       0.00  
 
                                                                               
       
 
  No. of   Principal           No. of     Principal           No. of    
Principal           No. of     Principal           No. of     Principal
 
  Loans   Balance           Loans     Balance           Loans     Balance      
    Loans     Balance           Loans     Balance
0-29 Days
  0.000000%     0.000000 %     0-29 Days     0.000000%     0.000000%     0-29
Days     0.000000%     0.000000%     0-29 Days     0.000000%     0.000000%    
0-29 Days     0.000000%       0.000000 %
30 Days
  0.000000%     0.000000 %     30 Days     0.000000%     0.000000%     30 Days  
  0.000000%     0.000000%     30 Days     0.000000%     0.000000%     30 Days  
  0.000000%       0.000000 %
60 Days
  0.000000%     0.000000 %     60 Days     0.000000%     0.000000%     60 Days  
  0.000000%     0.000000%     60 Days     0.000000%     0.000000%     60 Days  
  0.000000%       0.000000 %
90 Days
  0.000000%     0.000000 %     90 Days     0.000000%     0.000000%     90 Days  
  0.000000%     0.000000%     90 Days     0.000000%     0.000000%     90 Days  
  0.000000%       0.000000 %
120 Days
  0.000000%     0.000000 %     120 Days     0.000000%     0.000000%     120 Days
    0.000000%     0.000000%     120 Days     0.000000%     0.000000%     120
Days     0.000000%       0.000000 %
150 Days
  0.000000%     0.000000 %     150 Days     0.000000%     0.000000%     150 Days
    0.000000%     0.000000%     150 Days     0.000000%     0.000000%     150
Days     0.000000%       0.000000 %
180+ Days
  0.000000%     0.000000 %     180+ Days     0.000000%     0.000000%     180+
Days     0.000000%     0.000000%     180+ Days     0.000000%     0.000000%    
180+ Days     0.000000%       0.000000 %                                        
                                     
 
  0.000000%     0.000000 %           0.000000%     0.000000%           0.000000%
    0.000000%           0.000000%     0.000000%           0.000000%      
0.000000 %                                                                      
   

 